Citation Nr: 0718368	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
injury residuals, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes cavus, and if so, whether the claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disorder, and if so, whether the claim should be 
granted


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A motion to advance this case on the docket due to the 
veteran's severe financial hardship was granted by the Board 
in March 2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).

The veteran is unrepresented in this appeal.  His former 
representative withdrew prior to the case being certified to 
the Board.  The veteran was notified that he could appoint a 
new representative, but he responded in May 2007 that he 
wished to proceed unrepresented.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for bilateral pes cavus and for an anxiety 
disorder are addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed November 1996 decision, the RO denied 
reopening of the claim of entitlement to service connection 
for head injury residuals. 

2.  The evidence associated with the claims file subsequent 
to the November 1996 decision is cumulative or redundant of 
the evidence previously of record or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for head injury 
residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for head injury residuals.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulation and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); and the implementing regulations, 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006), 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In addition, the Court has recently held that, because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, Kent-compliant notice was provided by way of a 
letter sent to the veteran in April 2005.  Although the 
veteran has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service connection for the claimed head injury residuals, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that reopening of this claim 
is not in order.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.




The Board also notes that the RO provided appropriate 
assistance to the veteran in obtaining pertinent evidence.  
The RO obtained the veteran's service medical records, VA 
clinical records and Social Security Administration (SSA) 
records.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim to reopen.  The Board is also 
unaware of any such outstanding evidence. 

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

The Board notes initially that there appears to be some 
confusion in the record with respect to what residuals of an 
in-service head injury are actually being claimed.  The 
veteran has variously identified as residuals of an in-
service head injury, his claimed low back and neck disorders, 
a psychiatric disorder, and headaches.  The RO has 
adjudicated the spine and psychiatric disorders as separate 
claims.  The claim of entitlement to service connection for a 
disorder of the spine was denied by the Board in July 2005.  
That issue is not currently on appeal.  The psychiatric claim 
is addressed in the remand below.  This essentially leaves 
the claimed headaches as the only potential residual of a 
head injury that has not been separately adjudicated.  

The Board also notes that there appears to be some confusion 
in the record as to the decision on appeal and the last final 
denial of the head injury claim.  The RO originally denied a 
claim of entitlement to service connection for head injury 
residuals in April 1969, because it concluded that there was 
no current disability shown.  The veteran subsequently filed 
a claim to reopen the head injury claim in May 1996.  
Reopening of the claim was denied in November 1996.  The 
veteran did not appeal that decision.  However, in September 
1997, the veteran filed a VA Form 21-4138, requesting that 
his head injury claim be reopened.  The RO sent the veteran a 
letter in October 1997, requesting additional evidence.  In 
May 1998, the RO denied reopening of the claim on the basis 
that the evidence requested had not been submitted.  The 
veteran disagreed with the May 1998 decision in June 1998, 
specifically listing his head injury in addition to the spine 
injury.  A Statement of the Case (SOC) was mailed to the 
veteran in September 1998; however, that SOC only addressed 
the issue of a spine disorder; it did not address the head 
injury claim. 

Reopening of the head injury claim was again denied in July 
1998, September 2002, January 2005, and July 2005 decisions.  
The veteran disagreed with the January 2005 denial.  An SOC 
was mailed to the veteran in February 2006.  

Based on the above cited history, the Board concludes that 
the November 1996 decision is the last final denial of the 
head injury claim, and the May 1998 denial of reopening is 
the decision currently on appeal.  Thus, the pertinent claim 
to reopen was filed in September 1997, and the pre-August 
2001 version of 38 C.F.R. § 3.356 is applicable.  

The evidence of record at the time of the November 1996 
decision consisted of the veteran's service medical records, 
post-service treatment records, and statements submitted in 
support of his claim.  As found by the RO, those records did 
not provide competent evidence of a current disability 
resulting from an in-service head injury.  Since the November 
1996 decision, the evidence received includes additional VA 
examination and treatment records, SSA disability records, 
and statements from the veteran.  The medical records relate 
primarily to the other claimed disabilities.  There is still 
no competent evidence establishing a current disability 
related to an in-service head injury.  

The Board notes that VA outpatient treatment records from 
February 2005 show that the veteran was treated in the 
emergency room for complaints of pressure in the head.  A 
rule-out diagnosis of tension headache was provided.  
However, there is no confirmed diagnosis of any disability, 
and no medical evidence that purports to relate any current 
disability manifested by headaches to the veteran's military 
service.  

The additional statements from the veteran, although presumed 
credible, are not material because lay persons, such as the 
veteran, are not competent to render a medical diagnosis or 
an opinion concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

In conclusion, for the reasons stated above, the Board finds 
that the evidence received subsequent to the November 1996 
denial of reopening of the veteran's claim is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, new 
and material evidence has not been received, and the claim 
for entitlement to service connection for head injury 
residuals is not reopened. 


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
residuals of a head injury is denied.


REMAND

As discussed above, the Court has recently held that, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent, 
supra.  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Although the RO sent the veteran a letter in April 2005 which 
addressed these matters with respect to the claim to reopen a 
claim of entitlement to service connection for head injury 
residuals, that letter did not address the other claims on 
appeal.  A letter sent to the veteran in October 2003 
notified the veteran that he needed to submit new and 
material evidence with respect to the pes cavus and anxiety 
claims, and informed him of the definition of new and 
material evidence in general terms; however, that letter did 
not inform the veteran of the reasons for the prior denial of 
the claims, nor did it inform him of the kind of evidence 
that would qualify as new and material evidence with respect 
to those claims.  

The record also reflects that the veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of his claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent and Dingess.

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform him and request that he 
provide the outstanding evidence.

4. The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5. Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


